[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                       MARCH 25, 2008
                                                     THOMAS K. KAHN
                               No. 07-13774
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                             BIA No. A98-396-853

MILAGROS NAKARY NOLASCO,

                                                               Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 25, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Milagros Nakary Nolasco, a native and citizen of Venezuela, petitions this
Court for review of the decision of the Board of Immigration Appeals that denied

her application for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment. The Board found that

Nolasco failed to prove that she suffered “past prosecution,” a probability of future

persecution, or she was “more likely than not” to be tortured when she returns to

Venezuela. We deny Nolasco’s petition.

                                I. BACKGROUND

      Nolasco entered the United States on January 11, 2003, as a nonimmigrant

visitor. Over a year later, Nolasco filed an application for asylum and withholding

of removal. At her removal hearing, Nolasco testified about the incidents that led

her to leave Venezuela.

      Nolasco taught at “the basic national school” where she opposed political

changes to the educational program. Nolasco was also a member of Un Nuevo

Tiempo, a group that worked to defend democracy and human rights and opposed

the regime of Hugo Chavez. Nolasco received notes in her office and on her car

that referred to her as a “traitor.” The school principal asked Nolasco to resign.

She refused, but was not fired. On one occasion, all of her car tires were flat and a

note on her car said, “this is your last opportunity, get away, do not come back.”

The notes were unsigned and contained the words “the revolution.”
                                          2
      On another occasion, a group of women confronted Nolasco. One of the

women brandished a knife and told Nolasco “it looks like you did not understand

the message.” As Nolasco drove home, a man riding a motorcycle and wearing a

red t-shirt slowed as he approached Nolasco’s car, “shot once,” and sped away.

Nolasco did not know any of her assailants, but she recalled that the man on the

motorcycle wore a type of shirt common to members of the Bolivarian Circles, a

group that supported Chavez.

      Nolasco also received calls on her home and cellular telephone that

threatened to harm her and her relatives. The callers did not identify themselves,

but used the words “the revolution” and Nolasco believed they were members of

the Bolivarian Circles. Nolasco explained that she did not move to a different

location inside Venezuela because members of the Bolivarian Circles lived

throughout the country. After Nolasco resided in the United States, her family told

her that conditions had worsened and cautioned her to not return to Venezuela.

      The immigration judge ruled that Nolasco’s application for asylum was

untimely and denied Nolasco’s application for withholding of removal and relief

under the Convention. The judge found that Nolasco failed to show either that her

life or freedom would be threatened due to her political opinion or that she was a

victim of past persecution. The judge found that Nolasco was unable either to

identify the individuals who threatened or attempted to harm her as members of the
                                          3
Bolivarian Circles or establish that she was threatened based on her political

activities.

       The Board of Immigration Appeals affirmed. The Board decided that

Nolasco was ineligible for asylum and she did not establish she was subject to past

persecution or a well-founded fear of future persecution. The Board also decided

that Nolasco failed to establish that she would, more likely than not, be tortured

when she returned to Venezuela.

                          II. STANDARD OF REVIEW

       We review the decision of the Board to determine whether it is “‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quoting

Lorisme v. INS, 129 F.3d 1441, 1444–45 (11th Cir. 1997)). “To reverse [those]

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citing

Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002)).

                                 III. DISCUSSION

       Nolasco challenges two of the three decisions of the Board. Nolasco

challenges the denial of her application for withholding of removal and her

argument for relief under the Convention. Nolasco does not challenge the finding

that her application for asylum was untimely, which we lack jurisdiction to review.
                                          4
Mendoza, 327 F.3d at 1287.

      Nolasco’s burden is well-established. To qualify for withholding of

removal, an alien must prove that her “life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” Mendoza, 327 F.3d at 1287 (citing 8 U.S.C. § 1231(b)(3)(A)).

The alien must establish that she “more-likely-than-not would be persecuted . . .

upon [her] return to the country in question.” Id. (citing Fahim, 278 F.3d at 1218).

An applicant for relief under the Convention must “establish that it is more likely

than not that . . . she would be tortured if removed to the proposed country of

removal.” Al Najjar, 257 F.3d at 1303 (quoting 8 C.F.R. § 208.16(c)(2)) (internal

quotation marks omitted). Torture is confined to those acts inflicting “severe pain

and suffering, whether physical or mental” committed at the hands, under the

direction, or with the acquiescence of “a public official or other person acting in an

official capacity.” 8 C.F.R. § 208.18(a)(1).

      Substantial evidence supports the decision that Nolasco did not suffer

political persecution. The anonymous telephone calls and notes constitute

harassment but do not rise to the level of persecution. See Silva v. U.S. Att’y Gen.,

448 F.3d 1229, 1238 (11th Cir. 2006); Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1231 (11th Cir. 2005). Nolasco was not present when her tires were

flattened, and she did not even testify that her tires were damaged. See Sepulveda,
                                           5
401 F.3d at 1231. In the incidents that involved the group of women and the

motorcycle gunman, Nolasco could not identify either the individuals involved or

establish that their attacks were politically motivated. Nolasco also was not

harmed in any incident. See Silva, 448 F.3d at 1234, 1238.

      Nolasco also is not entitled to a presumption of a well-founded fear of future

persecution because she failed to establish that she suffered past persecution and

she offered no proof that she would be singled out due to her political beliefs if she

returned to Venezuela. See 8 C.F.R. § 208.16(b)(1); Sepulveda, 401 F.3d at 1231.

Nolasco did not allege that the Venezuelan authorities engaged in a pattern or

practice to persecute members of Un Nuevo Tiempo. See 8 C.F.R. § 208.16(b)(2).

She testified that she has family in Venezuela who have not been threatened or

harmed. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Substantial evidence also supports the finding that Nolasco will not likely be

tortured upon her return to Venezuela. “The burden of proof for an applicant

seeking withholding of removal under the Convention, like that for an applicant

seeking withholding of removal under the statute, is higher than the burden

imposed on an asylum applicant.” Al Najjar, 257 F.3d at 1303; see 8 C.F.R. §

208.16(c)(2). Because Nolasco failed to establish a well-founded fear of

persecution, she also cannot establish that she would suffer “torture.” See Al

Najjar, 257 F.3d at 1303–04.
                                           6
                       IV. CONCLUSION

Nolasco’s petition for review is DENIED.




                                 7